DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on January 7, 2022 is acknowledged.  Although Applicant did not respond to the pending Election of Species, upon further consideration it has been withdrawn.  Currently claims 170-188 are being examined, while the remaining claims have been cancelled. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, U.S. Provisional Application No. 61/779,371, fails (see below) to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  More specifically, this application fails to disclose the ‘residence time’ and ‘offset port’ limitations.
The Examiner notes that support for the instant claims has been found in PCT/US2014/026547.  As such, the Examiner will be taking the priority date for the instant application for the purposes of examination as 3/13/2014, this being the filing date of PCT/US2014/026547.

Information Disclosure Statement
The information disclosure statement filed May 21, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited foreign document was not attached.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “variable volume reservoir” (see claim 179) and the “self-aligning means for automatic alignment” (see claims 180 and 188) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a U.S. 
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 177 is objected to because of the following informalities:  In line 2, “side wall” should be replaced with -sidewall-.  Appropriate correction is required.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “self-aligning means for automatic alignment” in claims 180 and 188.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 170-180, 185, and 188 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 170 recites the limitation “15-35 degrees Celsius,” however the specification appears to recite a range of ‘15-25 degrees Celsius’.  There is insufficient for this specific claim limitation in the specification.
Claims 173 and 185 recite the limitation “a substantially rectangular shaped profile,” however the specification appears to recite a ‘substantially flat profile’.  There is insufficient for this specific claim limitation in the specification.

It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 175, 176, 183, and 186 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claims 175 and 186 are found to be indefinite, because the scope of the limitation “at least .01 inch or less” is unclear.  Appropriate correction is required. 
Claim 183 is found to be indefinite, because the scope of the limitation “the second port being configured to connect to a fluid supply line along an axis which is parallel to and offset from the fluid channel at the first end” is unclear (it appears as though it should refer to the ‘first end’).  Appropriate correction is required. 
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 170-188 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,368,937.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 170, 172-173, 175, 177-180 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machold, U.S. 2012/0095536 (hereinafter Machold).
Regarding claim 170, Machold discloses (note figs. 9-11B) a heat exchanger cartridge comprising: a thermally conductive surface (502 – note paragraphs 139-142) and a fluid channel 
Regarding claims 172-173, Machold discloses (see above) a heat exchanger cartridge that is capable of being configured in a convex manner when disengaged from a cooling device (note fig. 11B), and a substantially flat/rectangular manner (as best understood by Examiner) when engaged with the cooling device (note fig. 11A). 
Regarding claim 175, Machold discloses (see above) a heat exchanger cartridge comprising a thermally-conductive first plate (502) coupled to a second plate (500), the first plate having the claimed thickness (note paragraph 142).
Regarding claim 177, Machold discloses (see above) a heat exchanger cartridge having a fluid channel that is necessarily configured in the claimed manner (see figs. 10A-B).
Regarding claim 178, Machold discloses (see above) a heat exchanger cartridge further comprising input and output ports that are configured in the claimed manner (see fig. 10B).
Regarding claim 179, Machold discloses (see above – as best understood by Examiner) a heat exchanger cartridge further comprising a ‘variable’ volume reservoir (474 – note paragraph 134) contained therein. 
Regarding claim 180, Machold discloses (see above – as best understood by Examiner) a heat exchanger cartridge comprising a ‘self-aligning means’ for automatic alignment and biasing of the cartridge (see boundaries of cartridge and their relationship with the corresponding cooling device slot in fig. 9). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 176, 181, and 183-188 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of Streeter, U.S. 4,919,134 (hereinafter Streeter).
Regarding claim 176, Machold discloses (see above) a cartridge made up of multiple plates having a fluid channel therebetween, wherein the first plate includes a thermally conductive surface and the second plate comprises an insulation material (note paragraph 140).  However, Machold fails to explicitly disclose a second plate that includes a groove defining a portion of the fluid channel.  Streeter teaches (note fig. 2; abstract) a similar cartridge made up of multiple plates having a fluid channel therebetween, wherein the first plate includes a thermally conductive surface and the second plate includes a groove defining the fluid channel.  It is well known in the art that these different cartridge-channel configurations (i.e., channel between surfaces vs channel recessed into one surface and covered by another) are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the cartridge to comprise a second plate that includes a groove defining a portion of the fluid channel.  This is because this modification would have merely comprised a simple substitution of 
Regarding claims 181 and 183, Machold discloses (note figs. 9-11B) a heat exchanger cartridge comprising: a plate having a thermally conductive surface (502 – note paragraphs 139-142), and a ‘thermoformed’ (necessarily) cover (500), wherein the cover is coupled to the conductive surface thereby defining a fluid channel (504) therebetween; wherein the cartridge is removably couplable to a cooling device (404) in the claimed manner; and wherein the cartridge includes a first and second port (junction between ‘452’ and catheter tubes) positioned ‘proximate’ to and in fluid communication with a respective end of the fluid channel, the ports being configured to connect to respective fluid supply lines in the claimed manner (note fig. 10B).  However, Machold fails to explicitly disclose a thermoformed cover that includes a groove defining the fluid channel (in conjunction with the thermally conductive surface).  Streeter teaches (note fig. 2; abstract) a similar cartridge made up of multiple plates having a fluid channel therebetween, wherein the first plate includes a thermally conductive surface and the second plate includes a groove defining the fluid channel.  It is well known in the art that these different cartridge-channel configurations (i.e., channel between surfaces vs channel recessed into one surface and covered by another) are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the cartridge to comprise a thermoformed cover that includes a groove defining the fluid channel.  This is because this modification would have merely comprised a simple substitution of interchangeable cartridge-channel configurations in order to produce a predictable result (see MPEP 2143).     

Regarding claim 186, Machold discloses (see above) a heat exchanger cartridge wherein the plate including the thermally-conductive surface has the claimed thickness (note paragraph 142).
Regarding claim 187, Machold discloses (see above) a heat exchanger cartridge further comprising a fluid reservoir (474 – note paragraph 134) contained therein. 
Regarding claim 188, Machold discloses (see above – as best understood by Examiner) a heat exchanger cartridge further comprising a ‘self-aligning means’ for automatic alignment and biasing of the cartridge (see boundaries of cartridge and their relationship with the corresponding cooling device slot in fig. 9). 
 
Claim 171 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of Smisson, U.S. 7,975,491 (hereinafter Smisson) and Bouthillier, U.S. 2009/0125014 (hereinafter Bouthillier).
Regarding claim 171, Machold discloses (see above) a heat exchanger cartridge and a cooling device (404) that are removably coupled to each other via a biasing mechanism.  However, Machold fails to explicitly disclose the specifically-claimed biasing mechanism.  Smisson teaches (note fig. 2d) a similar device comprising a cooling device (250) and a heat exchanger cartridge (100) that are removably coupled to each other via a biasing mechanism, .  

Claim 174 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of Bouthillier.
Regarding claim 174, Machold discloses (see above) a heat exchanger cartridge and a cooling device (404) that are removably coupled to each other via a biasing mechanism.  However, Machold fails to explicitly disclose the specifically-claimed biasing mechanism.  Bouthillier teaches a similar system that can utilize a wide variety of mechanisms (including magnets) for biasing comparable components against each other (paragraph 35).  It is well known in the art (as can be seen in Bouthillier) that these different biasing mechanisms are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the biasing mechanism of Machold to comprise a plurality of magnets.  This is because this modification .

Claim 182 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machold in view of Streeter as applied to claims 176, 181, and 183-188 above, and further in view of Bouthillier.
Regarding claim 182, Machold discloses (see above) a heat exchanger cartridge and a cooling device (404) that are removably coupled to each other via a ‘biasing mechanism’ (see ‘locking arrangement’ in paragraph 154).  However, Machold fails to explicitly disclose the specifically-claimed biasing mechanism.  Bouthillier teaches a similar system that can utilize a wide variety of mechanisms (including magnets) for biasing comparable components against each other (paragraph 35).  It is well known in the art (as can be seen in Bouthillier) that these different biasing mechanisms are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have further modified the biasing mechanism of Machold to comprise a plurality of magnets.  This is because this modification would have merely comprised a simple substitution of interchangeable biasing mechanisms in order to produce a predictable result (see MPEP 2143).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794